Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “an optical fiber comprising an optical fiber coil portion that is counter-wound in a first orientation and a second orientation opposite the first orientation, the optical fiber portion being coupled to the flange, the optical fiber further comprising a loopback portion with respect to the first orientation that is secured to the flange” along with all other limitations of the claim. 
As to claim 10, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a first transition portion extending from the optical fiber coil portion and being associated with the first orientation and a second transition portion extending from the optical fiber coil portion and being associated with the second orientation; coupling the optical fiber coil portion to the spool; and securing the first transition portion, the second transition portion, and a loopback portion of the optical fiber to the flange” along with all other limitations of the claim. 
As to claim 16, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a groove preform patterned into the buffer material; and an optical 


 

Claims 2-9, 11-15 and 17-20 are allowable due to their dependencies. 
The closest references, Gregory (US 20040227032 A1) and Adams (US 20110311186 A1)alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886